Per curiam:
Appellant Jermaine Lane ("Lane") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief following an evidentiary hearing. Lane was convicted after a jury trial, before the Circuit Court of Jackson County, of voluntary manslaughter, section 565.023.1 Lane was sentenced to fifteen years' imprisonment. For reasons explained more fully in a memorandum provided to the parties, we affirm. Rule 84.16(b).

All statutory references are to RSMo 2000, as updated through December 31, 2016.